Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of March 14th 2022 has been considered.
Claims 1 and 4-7 have been amended.
Claims 3 and 8 are cancelled.
Claims 1-2, 4-7 and 9-17 are pending in the current application.
Claim 17 has been withdrawn from consideration.
Claims 1-2, 4-7 and 9-16 are examined in the current application.
Any rejections not recited below have been withdrawn.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14th 2022 has been entered.

Claim Rejections - 35 USC § 112
In light of the claim amendments filed on March 14th 2022, the rejection of claim 6 under 35 USC §112(d) has been withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4-7 and 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.

Regarding claim 1: The limitation “not adding spirit of water” in line 12 Is not disclosed in the original application. Thus, the added limitation recited in claim 1 lacks support in the original disclosure. Thus, the added limitation recited in claim 1 lacks support in the original disclosure and is considered new matter. Clarification and/or correction is/are required.
Regarding claims 2, 4-7 and 9-16: In view of the fact that dependent claims 2, 4-7 and 9-16 depend on independent claim 1, and since independent claim 1 is rejected under 35 U.S.C. 112 (a) for failing to comply with the written description requirement, claims 2, 4-7 and 9-16 are rejected for failing to comply with the written description requirement for depending on claim 1.


Claim Rejections - 35 USC § 102
In light of the claim amendments filed on March 14th 2022, the anticipation rejection of claims 1-2, 6, 8 and 15 have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al (KR2014-0062861A – Machine Translation).

Regarding claims 1-2, 6 and 15: Ju discloses a method of making soybean products comprising mixing 25-78 parts soybean paste with 2-15 parts soy sauce, 2-10 parts chopped garlic, 1-8 parts chopped onion, 0.2-5 parts sugar, 0.3-3 parts starch, 0.1-2 parts red pepper powder, 0.08-2 parts anchovy powder, 0.05-2 parts sesame, the remaining water, or water solutions comprising natural antimicrobial agents to attain 100 parts of composition, chopping the mixture and preheating the chopped mixture at 80±5ºC, and sterilizing using a scraped-surface heat exchanger at 110-130ºC for 10-30 seconds, cooling and packaging the product has 1,000 CFU/g or less (see Ju abstract; pages 4-5).
While Ju fails to define the added remaining water, or water solutions comprising natural antimicrobial agents as viscosity adjusters (i.e., physical property control solutions), it would have been well within the ordinary level of skill to recognize that adding liquid solutions/solvents will affect the viscosity of the raw material.
Moreover regarding adjusting the viscosity (i.e., physical properties) of the raw material with water: While Ju is silent regarding the intended use of the water, or water solutions comprising natural antimicrobial agents as viscosity adjusters (i.e., physical property control solutions), given the fact that Applicant contemplates adjusting the viscosity using the same or similar aqueous solutions/solvents as disclosed in Ju (see Specification page 11, line 12 to page 12, line 8), the use limitations reciting the use of the solutions to adjust the viscosity do not provide the claimed method with a manipulative difference between the positively recited method steps and those disclosed by Ju. Therefore, the use of the solutions to adjust the viscosity limitations do not provide a patentable distinction over the prior art.
Furthermore, Ju discloses examples where 29.4 parts of water, or water solutions comprising natural antimicrobial agents to the raw material (see Ju pages 4-5), which reads on claim 1: “1 to 50 parts” and claim 6: “1 to 40 parts”.
As to preheating temperature recited in claim 1: Ju discloses preheating the chopped mixture at 80±5ºC (see Ju abstract; page 4), but fails to disclose the preheating temperature recited in claim 1; However, given the fact Ju discloses attaining soy sauce by processing the same constituents through the same or similar process as recited in the claims, and since adjusting the cooking temperature to attain a desired product is well known and conventional, the cooking temperatures recited in claim 1 do not render the claimed invention patentably distinct over the prior art. As set forth in MPEP §2144.05(II)(A) “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”
As to exclusion of spirit of water recited in claim 1: Ju discloses adding water, or water solutions comprising spirit or natural antimicrobial agents (see Ju pages 4-5). Given the fact Ju discloses an embodiment where water or water solutions comprising natural antimicrobial agents and not spirit are used, Ju meets the claimed limitations (see MPEP §2131.02(II)).
Regarding claim 4, 5 and 7: Ju discloses a method of making soybean products comprising at least about 31 parts raw material constituents and the remaining water, or water solutions comprising spirit and/or natural antimicrobial agents (i.e., physical property control solutions) to attain 100 parts of composition (see Ju abstract; pages 4-5). Given the fact the relative amount of solution recited in claims 4, 5 and 7 lie inside the range disclosed in Ju, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the recitation soybean paste, fermented soybean paste and/or pepper paste are being processed: Ju discloses of processing soybean paste and/or fermented soybean paste (see Ju abstract; pages 4-5), but fails to disclose pepper paste; However, given the fact the choice of processing hot pepper paste rather than soybean paste is a matter of personal choice, and since using scraped surface heat exchangers to process vegetables is well known and conventional, it would have been obvious to a skilled artisan who desires to process hot pepper paste through a scraped surface heat exchanger to have processed hot pepper paste rather than soybean paste, and thus arrive at the claimed limitations.
Regarding claims 10-14: Ju discloses sterilizing using a scraped-surface heat exchanger at110-130ºC for 10-30 seconds (see Ju abstract; page 4). Since the claimed sterilization temperature and time overlap or lie inside the temperature and time ranges in Ju, a prima facie case of obviousness exists (see MPEP §2144.05).
Regarding claim 16: Ju discloses examples of cooling the sterilized mixture to 60°C prior to packing (see Ju page 5), but fails to disclose at what temperature the sterilized mixture was cooled to 60°C; However, given the fact Ju does not gives credence to the method of cooling the sterilized mixture to 60°C, and since refrigeration is costly, it would have been obvious to a skilled artisan to have cooled sterilized mixture to 60°C at room temperature (i.e., around 20-22°C), and thus arrive at the claimed limitations.

Response to Arguments
Applicant's arguments filed on March 14th 2022 have been fully considered but they are not persuasive.

Applicant argues on pages 5-6 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Ju discloses adding antimicrobial aqueous solutions to act as preservatives and not to adjust the viscosity. The examiner respectfully disagrees.
Ju discloses of adding water to the chopped raw material as the remaining parts of the composition, as shown in example 1, where Ju discloses of adding 29.4 parts of water to the 70.6 parts of chopped raw material.
Moreover, while Ju fails to define the added remaining water, or water solutions comprising natural antimicrobial agents as viscosity adjusters (i.e., physical property control solutions), it would have been well within the ordinary level of skill to recognize that adding liquid solutions/solvents will affect the viscosity of the raw material.

Applicant argues on page 6 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Ju discloses using 29.4 parts of water with 35 parts of soybean paste, which is higher than 1 to 50 parts of water per 100 parts of raw material. The examiner respectfully disagrees.
Ju discloses in example 1 of adding 29.4 parts of water to the 70.6 parts of chopped raw material, as the constituents, other than the water, read on chopped raw material (i.e., soybean paste, or seasoned soybean paste).
 
Applicant argues on page 7 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Ju fails to disclose the cooking temperature recited in claim 1. The examiner respectfully disagrees.
As discussed above, given the fact Ju discloses attaining soy sauce by processing the same constituents through the same or similar process as recited in the claims, and since adjusting the cooking temperature to attain a desired product is well known and conventional, the cooking temperatures recited in claim 1 do not render the claimed invention patentably distinct over the prior art. As set forth in MPEP §2144.05(II)(A) “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”
 
Applicant argues on pages 7-8 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Ju discloses of a soybean paste product that is flowable, and the soy paste product contemplated by Applicant is more viscous and does not flow. The examiner respectfully disagrees.
As stated above and to further clarify, Ju discloses soybean paste product with a water content relative to the chopped raw material that reads on the claimed water content relative to the chopped raw material. Accordingly, the viscosities of the soybean paste products in Ju and in the current application appear to be similar.

Applicant argues on pages 8-9 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because in the examples in Ju, where no alcohol was used, some bacteria survived sterilization, whereas in the current application, no bacteria where detected following sterilization. The examiner respectfully disagrees.
Ju also discloses of using natural antimicrobial agents other than alcohol, which reads on the claimed limitations. In the alternative, the example in Ju where no alcohol was added is not a comparable example to the examples in the current application, as they differ in parameters other than the presence of alcohol, namely, different sterilization processes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792